DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/17/2022. In the paper of 03/17/2022, Applicant amended claim 81 and added new claim 105.
This paper contains new rejection(s) that are necessitated by claim amendments and the newly added claim 105.

Status of the Claims
Claims 81-105 are under examination. 

Response to Arguments
Maintained but slightly modified rejection 
The rejection of claim 81-102 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijman et al. (Epub 2010 Oct 17 Nat. Methods. 2010 Nov; 7(11):913-15) ("Nijman"), as evidenced by Hodges and Nijman (Supporting Information pp 1-6) in view of Watanabe, Watkins et al. (2005 NAR 33((19) 6258-67; "Watkins"), Dominguez, McTigue, Behlke and Polansky is maintained but modified for clarity and to address the new claim limitations that were filed on 03/17/2022. Applicant’s argument filed on 03/17/2022are addressed below (see the section entitled “Arguments below”).

Argument(s)
Applicant's arguments filed 03/17/2022 relate to the new claim amendments but they are not persuasive as follows. Applicant argues that a universal domain having plurality of universal bases having at least two tandem inosines provide greater thermodynamic stability as reflected by a higher Tm than an oligonucleotide having mixed bases at the corresponding position. This argument is not persuasive because the limitation is misleading because it relies on a disclosure in a specification that is not properly fully mismatched to the same barcode domain of a terminal adaptor sequence.
Further regarding Applicant’s argument that the claimed oligonucleotide is tied to a specific use, this argument is not persuasive since the use has to create a structural difference that is distinguishable and non-obvious over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 105 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 105 recites the limitation “wherein the oligonucleotide is present in an equimolar ratio relative to the amount of terminal adaptor sequences present in the hybrid capture method”. Claim 105 is not further limiting of the oligonucleotide of claim 81 as the limitation recited by claim 105 pertains to a limitation that is defined in terms of a method of use. The instant claim is not directed to a method, and therefore the language of claim 105 is not further limiting. 
An intended use for the claimed oligonucleotide of claim 81  i.e. “for a hybrid capture method” or an intended concentration in that use do not create any structural difference, and no particular amount is specified in claim 105. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Office does not find sufficient basis in the specification for the new limitation “wherein the plurality of universal bases having at least two tandem inosines provide greater thermodynamic stability as reflected by a higher Tm than an oligonucleotide having mixed bases at the corresponding position”.

Instead, the specification (see pg 71-72, para [195]) state 
“Mismatches within the barcode domain between adaptor and blocker will lower Tm. … Mis-hybridization of blocker "A" to adaptor "B" will likely occur, lowering the binding affinity of the blocking oligonucleotides and decreasing the effectiveness of the blocking step. One solution is to incorporate a "universal" domain into the blocking oligonucleotide comprising a random N-mer domain (for example, NNNNNN mixed-base hexamer sequence) at the appropriate location within the adaptor oligonucleotide to span the barcode domain in the adaptor.  Alternatively, a "universal base" can be employed instead of N-bases. Universal bases are modified nucleobases that hybridize to some or all natural bases with less thermodynamic cost for mismatch than true base mismatches, such as G:A or T:T pairs. Many universal bases exist, such as inosine ("I"), 5-nitroindole ("5-NI"), etc., which are well known to those with skill in the art. Pairing of an inosine domain (IIIIII) with a barcode will on average have a higher Tm than a fully mismatched N-mer domain (NNNNNN). Therefore, three approaches can be used to make blocking oligonucleotides for barcode adaptors: 
1) synthesize a series of blockers which are perfect match to each adaptor, 
2) synthesize a single blocker with an N-mer domain to pair with the barcode domain of the adaptor, or 
3) synthesize a single blocker with a universal base domain to pair with the barcode domain of the adaptor”.

The specification (pg 71-72, para [195]) indicates that a universal base domain, consisting inosine bases, said universal domain providing no mismatches when hybridized to the barcode positions/domain of a terminal adaptor sequence, will show the higher TM relative to a fully mismatched N-mer domain hybridized to the same barcode positions/domain.
That is, the new limitation leaves out the requirement that the “oligonucleotide having mixed bases at the corresponding position” is fully mismatched to whatever sequence it is hybridized to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claims 81-87 and 89-99 and 105 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijman et al. (Epub 2010 Oct 17, Nat Methods. 2010 Nov; 7(11):913-5) as evidenced by Hodges et al. (2009, Nat Protoc. 4(6):960-74) and evidenced by Nijman et al. (2010, Supporting information, pp 1-6) in view of Watanabe et al. (2001, J. Microbiol Methods. 44(3):253-62), Watkins et al. (2005, Nucleic Acid Res 33(19):6258-67), Dominguez et al. (2005, Oncogene, 24(45):6830-4) and McTigue et al. (2004, Biochemistry 43(18): 5388-5405: previously cited). 

Claims 81 and 87 and 105: It is noted that the new limitation of claim 81 is addressed in an embolded para below
Nijman et al.
Nijman et al. discloses the terminal adaptor sequence(s) compatible with SOLiD sequencing which are ligated to a desired template nucleic acid (Nijman et al., pg 916, left col, Online Methods and pg 914, Fig. 1b).
Nijman et al. also teach the conventional use of blocking oligonucleotides “blocker probe” for performing a hybrid capture method of the template nucleic acid comprising the terminal adaptor sequences (see e.g. the blocker probe featured in Fig. 1b of pg 914, which is also shown below as Fig A1).  


Fig. A1

    PNG
    media_image1.png
    69
    467
    media_image1.png
    Greyscale


Nijman et al. cites Hodges et al. (Nijman et al., pg 913, right col, last para) as teaching that the 
More particularly, Hodges explains why blocking oligonucleotides are useful stating, “when the DNA becomes denatured before hybridization, the complementary adaptor sequences can bind indiscriminately to each other, regardless of the insert sequence. The Illumina adaptors are also easily long enough to remain annealed under the conditions used for hybridization. Therefore, to compete for adaptor binding, we supplement the hybridization mixture with a molar excess of four distinct ‘blocking oligos’ that complement each strand of the adaptor sequence” (Hodges et al., pg. 963, section entitled “Blocking repeats”).

Regarding claims 81 and 87 and 105, Nijman et al. teach a 49 bp blocker probe oligonucleotide nucleotide sequence having a terminal 3’ ddC blocking group (see blocking probe block1 or blocking probe block 2 listed in Table 3 on pg 4, of the Supporting Information, also illustrated below in Fig. A2; The blocking probes block1 and block2 are reverse complements as shown by Fig. A3 below). 
Hodges et al. teach use of the 200 µM of blocker probe oligonucleotide in a hybrid capture method (pg 961, Fig. 1). Nijman et al. indicate pooling of equimolar barcoded sequencing libraries (pg 913, right col., 3rd para).
As illustrated by Fig. A1 above, the blocker probe of Nijman et al. has substantial complementarity to a 3’- terminal sequence of the nucleic acid template, said terminal sequence comprising an [[adaptor sequence- poly(N) barcode domain-primer binding site sequence]]. 

Fig. A2
block1:  5’-CCCCGGGTTCCTCATTCTCT-RNGNKRNRNN-CTGCTGTACGGCCAAGGCG/3ddC/
block 2: 5’-CGCCTTGGCCGTACAGCAG-NNYNYMNCNY-AGAGAATGAGGAACCCGGGG/3ddC/


Fig. A3

>>block2 49 bp                                            (49 nt)
 Waterman-Eggert score: 203;  68.8 bits; E(1) <  4.7e-18
100.0% identity (89.8% similar) in 49 nt overlap (49-1:1-49)

     50        40        30        20        10         
block1 CGCCTTGGCCGTACAGCAGNNYNYMNCNYAGAGAATGAGGAACCCGGGG
       :::::::::::::::::::::::::::::::::::::::::::::::::
block2 CGCCTTGGCCGTACAGCAGNNYNYMNCNYAGAGAATGAGGAACCCGGGG
               10        20        30        40         


Nijman et al. particularly teach their blocker probe oligonucleotide as comprising the adapter hybridizing sequence (see the nucleotides 1-17 of blocking probe block2 which bind the 17 bp adapter2_B sequence of 5’- GCTGTACGGCCAAGGCG-3’ as shown by Fig. A4 below). 

Fig. A4

>>block2 49 bp                                            (49 aa)
 Waterman-Eggert score: 156;  27.0 bits; E(1) <  6.4e-06
100.0% identity (100.0% similar) in 17 aa overlap (1-17:1-17)

               10       
A2B    CGCCTTGGCCGTACAGC
       :::::::::::::::::
block2 CGCCTTGGCCGTACAGC
               10       


Nijman et al. teach their blocker probe oligonucleotide as comprising a barcode sequence hybridizing domain (see e.g. the barcode hybridizing sequence of block2 5’- NNYNYMNCNY -3’ which bind a 10 bp barcode sequence of the template nucleic acid). 
The blocker probe block 1/block2 oligonucleotide of Nijman et al. provide degenerate nucleotides in their barcode binding domain thereby reducing the library size of different blocking oligonucleotides needed to recover different barcodes (see pg 914, left col, para below Fig. 1 and see also the block1/block2 sequence provided in Table 3 on pg 4, of the Supporting Information).

Further regarding the new limitation of claim 81, “wherein the plurality of universal bases having at least two tandem inosines provide greater thermodynamic stability as reflected by a higher Tm than an oligonucleotide having mixed bases at the corresponding position”, this limitation corresponds to an inherent property (higher TM) for tandem inosines that are fully matched to a (barcode) sequence of the terminal adaptor sequence; as compared to when natural bases are present in identical positions of the tandem inosines, and said natural bases are fully mismatched to the same (barcode) sequence of the terminal adaptor sequence. Thus, modifying the blocker of Nijman to replace the degenerate nucleotides with inosines would inherently arrive at this functional limitation.

Omitted from Nijman et al. (claims 81-86, 88-99)
Regarding claims 81-83, 89-90 and 94-96, Nijman et al. do not teach their blocker probe oligonucleotide as comprising a plurality of Tm groups, wherein at least one member of the plurality of Tm groups comprises a bicyclic nucleic acid group. 
Regarding claim 82, Nijman et al. do not teach 5-20 bicyclic nucleic acid groups.
Regarding claim 83, Nijman et al. do not teach bicyclic nucleic acid groups are selected from cytosine or adenine.
Regarding claims 81, 84-86 and 91-93, 97-99, Nijman et al. also do not teach blocker probe oligonucleotide as comprising a domain consisting a plurality of universal bases, said universal domain  comprising at least two tandem inosines.
Regarding claims 84 and 91, Nijman et al. do not teach plurality of universal bases consisting 4 to 10 universal bases.
Regarding claims 85 and 92, Nijman et al. do not teach plurality of universal bases consisting 6 to 8 universal bases.
Regarding claims 86 and 93, Nijman et al. do not teach the plurality of universal bases is selected from inosine or 5-nitroindole.
Regarding claim 94, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group.
Regarding claim 95, Nijman et al. do not teach the oligonucleotide consisting 5-20 bicyclic nucleic acid groups.
Regarding claim 96, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and a nucleobase that is selected from the group consisting 
Regarding claim 96, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and from four to ten universal bases.
Regarding claim 97, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and from six to eight universal bases.
Regarding claim 98, Nijman et al. do not teach each of the Tm groups of the oligonucleotide comprises a bicyclic nucleic acid group and a plurality of universal bases selected from inosine and 5-nitroindole.

Watanabe et al. and Watkins et al. (claims 81, 84-86, 91-93, 97-99)
While Nijman et al. teach a blocking oligonucleotide comprising a poly (N) barcode domain, and that their blocking oligonucleotide sequence including the barcode domain has substantial complementarity to a terminal adaptor sequence, Nijman et al. do not teach that their domain is a universal domain consisting a plurality of universal bases and/or a hybridization of the plurality of universal bases to bases of the terminal adaptor.

Watanabe et al.
	Watanabe et al. state that “the insertion of inosine residues at ambiguous positions has proven useful to neutralize substitutions in hybridization probes and PCR primers” (pg 258, left col, section 3.2 and pg 260, left col, Discussion). 
Watanabe et al. teach inosines as having broad specificity, or ability to bind all four natural bases without significantly impairing the duplex stability (pg 260, left col, Discussion and pg 260, right col, 1st para) and the substitution of inosines at degenerate nucleotide positions (pg 260, right col, 1st para).
Watanabe et al. further teach use of multiple consecutive inosines to improve complementarity in a universal primer (pg 254, see e.g. the primer I-533r of Table 1), thereby teaching a “universal” domain consisting of universal bases able to form a stable hybrid with a desired template. 

Watkins et al.
nd para below Fig. 1). Watkins et al. also teach that inosine can be used to increase length and the specificity of a probe without increasing the diversity of library (Watkins et al., pg 6259, left col, 2nd para below Fig. 1). Watkins teach that it was a routine matter to design of oligonucleotides having at least two tandem inosines (see the oligonucleotides of pg 6265, Table 3)

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the blocker oligonucleotide comprising a barcode domain consisting degenerate nucleotides of Nijman et al., by substituting multiple inosine universal bases at the degenerate nucleotide positions of the barcode domain based on the teachings of Nijman et al., Watanabe et al. and Watkins et al. 
Nijman et al. particularly teach that different barcodes may be present in the terminal adaptor sequence and therefore, degenerate nucleotides that tolerate the diversity in barcode sequences were useful for reducing the library of blocking oligonucleotides synthesized for the hybridization based enrichment method. Watkins and Watanabe et al. both teach use of inosines in place of degenerate nucleotides as inosines does not impair duplex stability due to its universal pairing with all four natural bases and would reduce the diversity of a library of blocking oligonucleotide for hybrid capture to a terminal adaptor end of a desired template nucleic acid.
The ordinary skilled artisan would have been readily apprised to combine the blocking oligonucleotide of Nijman et al. whose barcode domain is modified to contain a plurality of universal bases in a manner according to Watanabe et al. and/or Watkins et al. so as to save cost of blocking oligonucleotide synthesis while still producing a blocking oligonucleotide capable of enrichment of a desired template nucleic acid having a terminal adaptor sequence.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 81, 84-86, 91-93 and 97-99.

Dominguez et al. and McTigue et al. (claims 81-83, 87, 89-90, 94-96)
m groups, wherein at least one member of the plurality of Tm groups comprises a bicyclic nucleic acid group. Nijman et al. do not teach 5-20 bicyclic nucleic acid groups in their oligonucleotide. Nijman et al. do not teach that all of the plurality of Tm groups of the blocking oligonucleotide are bicyclic nucleic acid groups, or that the bicyclic nucleic acid groups are selected from cytosine or adenine or thymine.

Dominguez et al. 
Dominguez et al. teach the use of Tm enhancing group for selective enrichment of a desired nucleic acid template. For target capture, strong binding between the blocking oligonucleotide and the terminal adaptor sequence of the desired template nucleic acid to form a stable duplex is needed.
Dominguez et al. teach an octomer DNA blocking oligonucleotide that has a melting temperature of 35 °C and its LNA counterpart having melting temperature of 71 °C. 
The octomer LNA blocker oligonucleotide comprise nucleobases selected from cytosine, adenine and thymine as it consist the sequence TGCTGGTG (pg. 6831, left col, 1st para). Therefore, where there are no mismatches in the duplex/hybridized complex of a target template nucleic acid and a DNA/LNA blocking oligonucleotide, a significant increase in stability is observed for the duplex comprising the LNA blocking oligonucleotide. 
Dominguez et al. motivates the use of LNA oligonucleotides for forming a more stable duplex. The binding of a desired nucleic acid to a LNA blocking oligonucleotide makes the desired template nucleic acid unavailable for non-specific binding to undesired targets. Furthermore, when needed the desired nucleic acid may be dissociated from the LNA blocking oligonucleotide by providing a melting temperature that is above the melting temperature of the duplex of LNA and the sequence of the template nucleic acid. 
The ordinary skilled artisan would readily recognize that at the about optimal Tm value, the LNA blocking oligonucleotide remains bound to the desired nucleic acid template and unbound to undesired nucleic acid templates as Dominguez et al. teach that a single base mismatch in the duplex comprising the template nucleic acid and the LNA octomer blocker oligonucleotide decreases Tm by 26 °C (pg. 6831, left col, 1st para).

McTigue et al. 
McTigue et al. teach LNA is a particularly attractive backbone modification (pg. 5389, left col, last para) and that the LNA sugar is a bicyclic ribose derivative (pg. 5389, left col, last para) and that LNA modified oligonucleotides are soluble and stable and resistant to nuclease digestion (pg. 5389, right col, 1st para).
McTigue et al. also teach the conventional modifications to an oligonucleotide for the benefit of increase stability of duplex nucleic acids (abstract) (pg. 5388, left col, para below the abstract).
McTigue et al. teach LNA modification confers the largest increase in base pairing stability of any commercially available DNA or RNA analogue with as much of a [Symbol font/0x44]Tm of up to +10 °C obtained upon substitution of one LNA nucleotide in DNA (pg. 5389, right col, 1st para). McTigue et al. teach multiple incorporations give larger effects (pg. 5389, right col, 1st para).

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the blocker oligonucleotide of Nijman et al. which comprises a nucleotide sequence that is complementary to a terminal adaptor sequence, by providing to the blocking oligonucleotide, a plurality of Tm enhancing members because Dominguez et al. and McTigue et al. teach the benefits of incorporating at least one Tm enhancing LNA is tighter binding between the Tm-modified blocking oligonucleotide comprising at least one LNA  and terminal adaptor sequence as compared with unmodified DNA or RNA.
The ordinary skilled artisan would have readily recognized that the modification of the blocking oligonucleotide of Nijman et al. to provide a plurality of Tm enhancing LNA groups into the oligonucleotide in a manner as taught/suggested by McTigue et al. and Dominguez et al. would facilitate the use of the LNA containing blocking oligonucleotide for enrichment based on stronger selective binding of the LNA blocking oligonucleotide to the terminal adaptor sequence of the desired nucleic acid in the presence of a population of undesired nucleic acid templates. 
The ordinary skilled artisan would also have readily recognized that the melting temperature of the duplex of LNA containing blocking oligonucleotide and the desired nucleic acid provides a useful tool 
The ordinary skilled artisan would have had a reasonable expectation of success at modifying the blocking oligonucleotide of Nijman according to McTigue et al. as McTigue et al. teach LNA is readily incorporated into DNA as demonstrated in Table 1 (McTigue et al., pg. 5389, right col, 1st para and pg. 5392-93, Table 1) and providing forming the duplex of the LNA blocking oligonucleotide and desired template nucleic acid at a temperature that is about/near the optimal melting temperature value of the Tm enhanced oligonucleotide and further forms a hybrid complex between the desired nucleic acid and the bait oligonucleotide so as to capture the desired nucleic acid template or the duplex of the Tm enhanced oligonucleotide and the desired nucleic acid template formed in the mixture. 
The ordinary skilled artisan would have has a reasonable expectation of success of using the LNA blocking oligonucleotide as it would have been predictable to use the significant difference in melting temperature when LNA oligonucleotide is bound to desired templates and when the LNA oligonucleotide is bound to undesired templates to prevent the hybridization of the Tm enhanced oligonucleotide with undesired template nucleic acids, thereby allowing for enhanced selection of the desired template nucleic acid and a subsequent capture of the desired nucleic acid template.
It would have been within the purview of the ordinary skilled artisan to provide equimolar ratio of blocking oligonucleotide and terminal adaptor sequence to promote the populations of bound hybrids of the blocking oligonucleotide and terminal adaptor sequence.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 81-83, 87, 89-90 and 94-96 and 105.

Claims 88 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijman et al. (Epub 2010 Oct 17, Nat Methods. 2010 Nov; 7(11):913-5) as evidenced by Hodges et al. (2009, Nat Protoc. 4(6):960-74) and evidenced by Nijman et al. (2010, Supporting information, pp 1-6) in view of Watanabe et al. (2001, J. Microbiol Methods. 44(3):253-62), Watkins et al. (2005, Nucleic Acid Res 33(19):6258-67), Dominguez et al. (2005, Oncogene, 24(45):6830-4) and McTigue et al. (2004, Biochemistry 43(18): 5388-5405: previously cited) as applied to claims 81, 87, 94, 99 above, and further in view of Behlke et al (US 2011/0117559: previously cited).

Claims 88 and 101
Nijman et al. as evidenced by Hodges et al. and Nijman et al. (2010), Watanabe et al., Watkins et al., Dominguez et al. and McTigue et al. do not teach a C3 spacer blocker.

Behlke et al. (US2011/0117559) (claims 88, 101)
Regarding claims 88 and 101, Behlke teach paragraph [0092], "Alternatively abasic residues such as a C3 spacer may be incorporated in these locations to block primer extension".

It would have been prima facie obvious to one of ordinary skill in the art to substitute a C3 spacer noted by Behlke et al. for the ddC (dideoxy-terminated) blocking group that was taught as the blocking group of the oligonucleotide of Nijman et al., since C3 spacer was already a known and routinely used blocking group to preserve the integrity of the blocking hybrid capture oligonucleotide and was used to block degradation of nucleotide sequences by enzymes such as a polymerase having a 3’-5’ exonuclease activity. The ordinary skilled artisan would have recognized the substitution of ddC for C3 spacer as nothing more than selecting an art recognized material to use for the same intended purpose: see MPEP 2144.07.

Claim 102 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijman et al. (Epub 2010 Oct 17, Nat Methods. 2010 Nov; 7(11):913-5) as evidenced by Hodges et al. (2009, Nat Protoc. 4(6):960-74) and evidenced by Nijman et al. (2010, Supporting information, pp 1-6) in view of Watanabe et al. (2001, J. Microbiol Methods. 44(3):253-62), Watkins et al. (2005, Nucleic Acid Res 33(19):6258-67), Dominguez et al. (2005, Oncogene, 24(45):6830-4) and McTigue et al. (2004, Biochemistry 43(18): 5388-5405: previously cited) as applied to claims 81, 94, 99-100 above, and further in view of Polansky et al. (US2004/0023207: previously cited).

Claim 102
Regarding claim 102, Nijman et al. as evidenced by Hodges et al. and Nijman et al. (2010), Watanabe et al., Watkins et a., Dominguez et al. and McTigue et al. do not teach a kit.

Polansky et al. (US2004/0023207) (claim 102)
Polansky (US 2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.
It would also have been prima facie obvious to the ordinary skill artisan to construct a kit that packages the modified oligonucleotide according to Nijman et al. as evidenced by Hodges et al. and Nijman et al. (2010), and teachings of one or more of Watanabe et al., Watkins et a., Dominguez et al. and McTigue et al.   into a container/kit in order to obtain the benefits for kits as discussed by Polansky.
The ordinary skilled artisan would have been readily apprised of providing the Tm-modified blocking oligonucleotide into a kit/package for ease and convenience of having the elements for practicing the target enrichment hybridization-based method taught by Nijman et al. together in one place.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 81, 82, 83, 84, 85, 86, 94, 95, 96, 97, 98, 99, 101, 102, 103-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,266,889.
The claims of U.S. Patent No. 10,266,889 are directed to kit(s) and the instant claims are drawn to oligonucleotide(s).
Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by one or more of the particular blockers recited in the claims of the ‘889 patent. 
For example, the instant SEQ ID NOs: 10-16 recited in claims 103-104 are 100% identical to and indistinguishable from SEQ ID NOS: 10-16, respectively recited in claim 1 of U.S. Patent No. 10,266,889. 

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637